In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                         No. 06-13-00096-CV



                    REV. LEO GRAVES, Appellant

                                   V.

CITY OF CARTHAGE AND BRENDA SAMFORD, CITY MANAGER, Appellees



                On Appeal from the 123rd District Court
                       Panola County, Texas
                      Trial Court No. 2013-304




              Before Morriss, C.J., Carter and Moseley, JJ.
               Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
       Rev. Leo Graves, appellant, has filed a motion seeking to dismiss his appeal. Pursuant to

Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See TEX. R.

APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                            Bailey C. Moseley
                                            Justice


Date Submitted:       November 6, 2013
Date Decided:         November 7, 2013




                                               2